Title: To James Madison from William Jones, 18 January 1814
From: Jones, William
To: Madison, James


        
          Sir:
          Navy Department Jan. 18. 1814
        
        On the subject of the Claim of Mr Mix for the cost of Torpedos said to have been prepared and placed in the channel leading to Norfolk by order of General Taylor, having referred to the act of the 16 July 1813 I cannot perceive that the execution of the duties enjoined by that law falls within the province of this Department, as every thing of the kind hitherto has been under the direction of the War Department by whose authority chains Booms piers &c have been constructed in several harbours of the U States. The act referred to authorizes the President to “cause to be hired or purchased hulks or other means of impediment to the entrance of the ships or vessels of the enemy, to be sunk with the consent of the proper authority of the states in which such port or harbour may be.”
        
        The act appears to me to contemplate only such solid impediments as shall require the authority of the state before the same shall be sunk such as Hulks, Piers, Chains, Booms, Chevaux de Frise &c. I beg leave to refer you to my answer to the enquiry of the Committee previous to the passing of the act, an extract of which is enclosed.
        If the case of Mr Mix shall be thought to come within the perview of the act, the warrant can only be drawn by the President and will be prepared at the Treasury. After this explanation if the President shall deem my agency necessary in the business I will receive his direction with pleasure. I am very respectfully your Obdt Servt
        
          W. Jones
        
      